IN THE SUPREME COURT OF THE STATE OF NEVADA


ERNEST MILTON SMITH, JR.,                                No. 81307
                  Appellant,
              vs.
THE STATE OF NEVADA,                                           FILED
                  Respondent.
                                                               FEB 0 3 2022
                                                              EUZABETH A. BROWN
                                                            CLERK _,
                                                                  4 SUPRDAE COURT
                                                           ay
                                                                 DEPUTY CI.MC
                        ORDER DISMISSING APPEAL

              This is an appeal from a judgment of conviction. Eighth
Judicial District Court, Clark County; Valerie Adair, Judge.
              Appellant's counsel has filed a notice of withdrawal of this
appeal. Counsel advises this court that he has informed appellant of the
legal effects and consequences of voluntarily withdrawing this appeal,
including that appellant cannot hereafter seek to reinstate this appeal, and
that any issues that were or could have been brought in this appeal are
forever waived. Having been so informed, appellant consents to a voluntary
dismissal of this appeal. Cause appearing, this court
              ORDERS this appeal DISMISSED.'


                                                    J.
                         Hardesty


           44aity.1,0       J.                                         ,
Stiglich                                  Herndon


     'Because no rernittitur will issue in this matter, see NRAP 42(b), the
one-year period for filing a post-conviction habeas corpus petition under
NRS 34.726(1) shall commence to run from the date of this order.


                                                                           -0371i4
                cc:   Chief Judge, Eighth Judicial District Court
                      Eighth Judicial District Court, Department 21
                      Special Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
      NEVADA


10) I 937A
                                                   2